UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 30, 2015 CYTORI THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 001-34375 33-0827593 (Stateorotherjurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3020 Callan Road SanDiego, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 458-0900 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation ofthe registrantunder any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 30, 2015, Cytori Therapeutics, Inc., a Delaware corporation (the “Company”) announced that John Townsendwill resign his position as Chief Accounting Officer.Mr. Townsend will continue until August 15, 2015 in order to assist the Company in the transition of his responsibilities.Tiago Girão, the Company’s Vice President of Finance and Chief Financial Officer, will serve in the interim as principal accounting officer until the Board of Directors of the Company appoints a successor. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CYTORI THERAPEUTICS, INC. July 7, 2015 By: /s/ Tiago M. Girão Name:Tiago M. Girão Title: VP of Finance and Chief Financial Officer
